Opinion filed August 28, 2015




                                      In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-15-00183-CV
                                    __________

                IN THE INTEREST OF X.A.V., A CHILD


                 On Appeal from the County Court at Law No. 2
                                 Ector County, Texas
                       Trial Court Cause No. CC2-3397-PC


                      MEMORANDUM OPINION
      This is an attempted appeal from an order in which the trial court terminated
the parental rights of X.A.V.’s parents. An appeal in a parental termination case is
an accelerated appeal. TEX. FAM. CODE ANN. § 263.405(a) (West 2014); TEX. R.
APP. P. 28.4. The trial court signed the order of termination on May 29, 2015.
Appellant, the mother of the child, filed her notice of appeal on August 10, 2015.
Because this is an accelerated appeal, Appellant’s notice of appeal was due within
twenty days after the order was signed, which would have been June 18, 2015. See
TEX. R. APP. P. 26.1(b). Even with the fifteen-day extension allowed by TEX. R.
APP. P. 26.3, the time for filing the notice of appeal in this case had already expired
when Appellant filed her notice of appeal. In a letter dated August 10, 2015, we
informed counsel for Appellant that the notice of appeal appeared to be untimely.
See TEX. R. APP. P. 26.1(b), 28.1(b). We requested that Appellant respond on or
before August 20, 2015, and show grounds to continue the appeal. We also
informed her that the appeal was subject to dismissal. See TEX. R. APP. P. 42.3.
Appellant acknowledged receipt of this court’s August 10 notice, but she has not
filed a response. Consequently, we dismiss the appeal pursuant to Rule 42.3(c).
      This appeal is dismissed.


                                                     PER CURIAM


August 28, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2